Order filed August 1, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00468-CV
                                   ____________

    IN THE MATTER OF THE MARRIAGE OF DOMINIQUE DANAE
        WARREN AND ISAAC ALEXANDER WARREN AND IN THE
                   INTEREST OF N.L.W., A CHILD


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-59627

                                   ORDER

      This is an appeal from a judgment signed March 7, 2017. Appellant did file
a timely post-judgment motion for new trial extending appellate timelines. See
Tex. R. App. P. 26.1(a). The notice of appeal was due June 5, 2017. See id.
Appellant, however, filed his notice of appeal on June 13, 2017, a date within 15
days of the due date for the notice of appeal. A motion for extension of time is
necessarily implied when the perfecting instrument is filed within 15 days of its
due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not
file a motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM